DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-24 are pending.  Claims 1-4, 8 and 21-24 are the subject of this FINAL Office Action.  Claims 5-7 and 9-20 are withdrawn.  
Applicants amend claim 1 to recite a printing assembly movably disposed on a gantry above a reinforced concrete slab surface, and add new claims 21-24, both directed to subject matter not previously in the claims.  Thus, new grounds of rejection are warranted.

Claim Interpretations
The following are “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“through which a cement mixture of extrudable building material exits to form a bead having a longitudinal axis about which the bead is formed and substantially parallel to and above the surface” (claim 1)
“for measuring, as the bead exits the outlet, a displacement of the bead as the distance at which the bead exits the outlet above an underlying surface onto which the exiting bead is placed” (claim 1)
“for measuring: (i) a height of the bead in a first dimension within the cross-section of the bead, (ii) a width of the bead in a second dimension perpendicular to the first dimension within the cross-section of the bead” (claim 2)
“for comparing: (i) the height of the bead to a predetermined target bead height, (ii) the width of the bead to a predetermined target bead width, and (iii) the displacement of the bead to a predetermined target bead displacement” (claim 3)
“to change, depending on the results of the comparing, a nozzle speed along the longitudinal axis, a nozzle height along the longitudinal axis, and a pump rate of the extrudable building material from the outlet” (claim 4)
“rotate in unison with each other during times when the nozzle changes direction” (new claim 22)
“that tilts the profilometer to direct the line of collimated light emitted from the laser onto the outlet, onto where the bead exits the outlet, and onto the underlying surface on which the bead is placed” (new claim 23)
“that tilts the profilometer to direct the camera to collect the collimated light reflected from the bead at the outlet for measuring the displacement of the bead” (new claim 24)

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of the claim 2 are unclear because it lacks a conjunction between (i) and (ii).

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8 and 21-24 are rejected under 35 U.S.C. § 103 as being unpatentable over GEORGESON (US 2020/0368970, effective filing 05/14/2019), in view of GILES (US 20180071949) and MARTINEZ (US 20200048893).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply the profilometer AM system of GEORGESON to other familiar AM devices such as concrete building AM devices to achieve similar monitoring of AM concrete structures with a reasonable expectation of success.
As to claim 1 GEORGESON teaches a system for constructing a structure, comprising: a printing assembly 140 movably disposed on a gantry 106 above a surface (Figs. 1, 3-4); a nozzle 150 mounted on the printing assembly, wherein the nozzle comprises an outlet through which extrudable building material exits to form a bead having a longitudinal axis about which the bead is formed and substantially parallel to and above the surface (Figs. 1, 3-4); a profilometer 180 mounted on the printing assembly and comprising: a laser emitter configured to project a line of collimated light across at least a portion of a cross-section of the bead perpendicular to the longitudinal axis (Figs. 1, 3-7, 10, 13, 39-45 and paras. 0073-74); and a camera configured to collect the collimated light reflected from the bead as the nozzle mounted to the printing assembly is moved along the longitudinal axis (id.).  GEORGESON also teaches a signal processor 204 (Fig. 2).
As to claim 2, GEORGESON teaches a signal processor (e.g. controller, processor, CPU, etc.) coupled to the camera (controller adjust bead forming parameters;  Abstract).  The claims states what the generic “signal processor” is intended for, thus failing to distinguish over prior art “signal processor.”  Regardless, GEORGESON teaches it is used for measuring: (i) a height of the bead in a first dimension within the cross-section of the bead, (ii) a width of the bead in a second dimension perpendicular to the first dimension within the cross-section of the bead, and (iii) a displacement of the bead as the bead exits the outlet above the surface on which the bead is placed (Abstract, paras. 0078-80, 0087-90, 0107, 0129-30).
As to claim 3, GEORGESON teaches a comparator (e.g. controller, processor, CPU, etc.) (Abstract).  The claims states what the generic “comparator” is intended for, thus failing to distinguish over prior art “comparator.”  Regardless, GEORGESON teaches it is used to compare (i) the height of the bead to a predetermined target bead height, (ii) the width of the bead to a predetermined target bead width, and (iii) the displacement of the bead to a predetermined target bead displacement (paras. 0078-80, 0087-90, 0107, 0129-30).
As to claim 4, GEORGESON teaches a controller (e.g. controller, processor, CPU, etc.) (Abstract).  The claims states what the generic “bead quantity controller” is intended for, thus failing to distinguish over prior art “controllers.”  Regardless, GEORGESON teaches it is used to change, depending on the results of the comparing, a nozzle speed along the longitudinal axis, a nozzle height along the longitudinal axis, and a pump rate of the extrudable building material from the outlet (paras. 0078-80, 0087-90, 0107, 0129-30).
As to claim 8, GEORGESON teaches wherein the nozzle comprises a substantially vertical central axis about which the nozzle is formed and which terminates at the outlet, and wherein the profilometer is mounted radially outward from the central axis and is configured to rotate around the central axis during times which the printing assembly is moved in an angular direction dissimilar from the longitudinal axis (Fig. 4, paras. 0068, 0072).
GEORGESON does not explicitly teach the AM device disposed on a gantry above a reinforced concrete slab surface (newly amended claim 1); or the profilometer is attached to a mounting arm and the mounting arm is attached to a circular member that is configured to rotate around the nozzle, wherein the mounting arm is coupled to a mounting bracket member that is rotatably secured to the circular member (new claims 21-22); or the profilometer is attached to a mounting arm (new claims 23-24).
However, AM devices were regularly used for building concrete structures like houses.  For example, both GILES (Abstract, paras. 0012-13, 0045-73 (discussing numerous familiar methods of 3D printing concrete buildings, and motivations to do so) and MARTINEZ (Abstract, paras. 0002-06) teach AM devices used for building concrete buildings such as houses.  This is the simple application of AM to a very familiar application.
	As to the mounting of the profilometer, this, too, is the simple application of familiar, alternative mounting techniques.  For example, GILES teaches mounting components to arm using bracket, and the arm is mounted to circular components and rotates (Figs. 29-30).  MARTINEZ teaches similar structures for cameras used in 3D printing concrete buildings (Fig. 3).  A skilled artisan would have been motivated to try known alternative methods of mounting objects such as attaching to a mounting arm and the mounting arm is attached to a circular member that is configured to rotate around the nozzle, wherein the mounting arm is coupled to a mounting bracket member that is rotatably secured to the circular member, and wherein the mounting bracket member rotates around a substantially vertical central axis of the mounting arm.  Applicants have not presented any evidence that the claimed mounting technique yields any unexpected results.
	The Office notes that the only embodiment of claims 21-22 is found in Figure 10:

    PNG
    media_image1.png
    471
    735
    media_image1.png
    Greyscale

The profilometer 180 of GEORGESON rotates around the nozzle 150, and is mounted to rotatable circular base 144.  However, the rotatable circular base 144 does not include an arm for mounting to the profilometer 180.  Yet, as explained above, an arm for mounting objects, even to a rotatable base, is routine in the art, and a known alternative to allow greater range of motion around objects (e.g. printed material, nozzle, or other object around which it rotates).  A bracket is also a routine object used for mounting things and is a known option to allow mounting of custom objects to other objects by using brackets adapted to the objects.  In other words, absent evidence of unexpected results, the claimed mounting scheme is the routine application of routine techniques for mounting.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar AM techniques to familiar AM concrete building techniques to achieve 3D printing of concrete buildings with a reasonable expectation of success.

Prior Art
The following prior art teaches profilometers in FDM: US 20200368848; US 20200230886; US 20200269514; US 20200184632; US 20220072620; US 20220080663; US 20170050382; US 20170001379; US 20170297097; US 20180297113; US 20190375014; US 20190375009; US 20190240730; US20200130270; US 20200147873.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743